DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 9, 11, and 14 – 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhadra et al. (US PGPUB 2016/0101286 – in IDS).
Regarding claims 1 and 9¸ Bhadra discloses a system and method for nerve block of a patient utilizing a capacitive rechargeable electrode (e.g. paragraph 8), comprising: a current generator (e.g. paragraph 48 and Fig. 4); at least one implantable electrode comprising titanium nitride (e.g. paragraphs 58 and 60), the at least one electrode configured to be in electrical communication with the current generator (e.g. 
Regarding claims 3 and 11, Bhadra discloses the decrease and increase in amount of stored charge on the at least one electrode are not equal (e.g. paragraph 58; the biphasic current may not be fully balanced). 
Regarding claims 7 and 14, Bhadra discloses the system is devoid of any mechanically moving parts (e.g. paragraphs 54 – 56).
Regarding claim 15, Bhadra discloses the at least one implantable electrode is at least partially surrounded by an electrolyte solution (e.g. paragraphs 43 and 47).
Regarding claim 16, Bhadra discloses the high charge density material comprises titanium nitride (e.g. paragraph 60).
Regarding claim 17, Bhadra discloses the controller is configured to maintain the nerve in a hypersuppressed state at least partially preventing conduction of the nerve for at least about 10 minutes after cessation of delivering of the first current (e.g. paragraph 80).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 – 6, 8, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhadra et al.
Regarding claim 4¸ Bhadra discloses the claimed invention except for specifically reciting the insulated enclosure.  However, insulated enclosures are well known in the art.  It would have been obvious to one having ordinary skill in the art to modify the invention of Bhadra with the insulated enclosure, since such a modification would provide the predictable results of preventing unwanted stimulation to surrounding tissue.
Regarding claim 5, Bhadra discloses titanium nitride as previously mentioned, but fails to explicitly recite porous or fractal titanium nitride.  However, both porous and 
Regarding claims 6, 8, 12, and 13¸ Bhadra discloses the claimed invention except for delivering at least about 5,000µC or at least about 25,000 µC of charge into excitable tissue without damaging the excitable tissue.  However, it is reminded that finding the optimal workable ranges requires only routine skill in the art.  One of ordinary skill would have arrived at the claimed parameters through merely routine testing.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhadra et al. in view of Pivonka et al. (US PGPUB 2018/0028824 – in IDS).
Regarding claims 2 and 10, Bhadra discloses the claimed invention except for a sensor configured to determine the state of stored charge of the at least one electrode, and wherein the controller is further configured to receive data from the sensor and discontinue at least one of the first current signal or the second current signal when an amount of water is being electrolyzed.  Pivonka teaches it is known to use a sensor to determine the state of stored charge of the at least one electrode, and wherein the controller is further configured to receive data from the sensor and discontinue at least one of the first current signal or the second current signal when an amount of water is being electrolyzed (e.g. paragraphs 28 and 29).  It would have been obvious to one having ordinary skill in the art to modify the device and method as taught by Bhadra with the sensor as taught by Pivonka, since such a modification would provide the predictable results of improving the safety of the system by preventing unwanted tissue damage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792